Citation Nr: 1021562	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-29 915A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for adjustment disorder with depressed mood.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

(Additional claims for an initial rating higher than 10 
percent for tension vascular headaches, including on an 
extra-schedular basis, and for an effective date earlier than 
January 27, 2005 for the grant of a 30 percent rating for a 
stomach disorder are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2005 and January 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

During the pendency of these claims for an initial rating 
higher than 30 percent for his adjustment disorder with 
depressed mood and a TDIU, the Veteran also has had pending 
claims for an initial rating higher than 10 percent for his 
tension vascular headaches - including now on an alternative 
extra-schedular basis, and for an earlier effective date for 
the assignment of a 30 percent rating for his stomach 
disorder.  These other claims were the subject of a Janaury 
2008 Board decision.  However, that decision since has been 
vacated by the United States Court of Appeals for Veterans 
Claims (Court/CAVC) and those claims readdressed in another 
separate decision that the Board is issuing concurrently with 
this decision.

Also, in a statement dated in August 2008, the Veteran 
referred to several other claims for service connection for a 
left foot disorder and multiple myelomas, as well as for 
special monthly compensation (SMC) and dependent children 
eligibility.  These other claims should be clarified and are 
being referred to the Agency of Original Jurisdiction (AOJ, 
i.e., the RO) for appropriate development and consideration.  
While these other claims have been raised by the record, they 
have not been adjudicated by the AOJ; as such, the Board does 
not have jurisdiction over them.  See Godrey v. Brown, 
7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction of an issue not yet adjudicated by the AOJ/RO).

And as for the claims that are currently at issue, for a 
higher initial rating for the adjustment disorder with 
depressed mood and for a TDIU, the Board is remanding these 
claims to the RO for further development and consideration.  


REMAND

The Veteran contends he should be granted a higher initial 
rating for his psychiatric disability because it is far more 
severe than 30-percent disabling.  He has not had a VA 
compensation examination concerning this disability since 
January 2007, so for more than 3 years.  When, as here, a 
claimant alleges that his service-connected disability has 
worsened since last examined, a new examination may be 
required to reassess its severity.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  See also Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Moreover, that January 2007 VA examiner indicated in the 
summary of his evaluation that the Veteran's chronic 
headaches (from his head injury in service) had hampered his 
lifestyle.  In that past year, although the diagnostic 
labeling and outcome of his then recent headache-related 
hospitalization was unknown to that VA examiner, it appeared 
the symptomatology had worsened and his symptoms 
had increased his depression as indicated by social changes, 
concentration changes, sexual changes, etc.  Therefore, 
concluded that VA examiner, it was likely at that time that 
the Veteran was unemployable as the result of both his 
depressions and the somatic consequences of that depression.

But it is unclear from that examiner's wording whether he 
believed the Veteran was permanently versus just temporarily 
unemployable, especially in light of the fact that the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  A GAF score is a scaled rating reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  And this GAF score is not 
necessarily indicative of unemployability, much less 
permanent unemployability.  Rather, according to the DSM-IV, 
GAF scores in the range of 51 to 60 suggest the Veteran has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or 
co-workers).  This is somewhat inconsistent with a finding of 
unemployability, although the GAF score, alone, is not 
dispositive of this determination but, instead, just one of 
several factors deserving of consideration.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).  Therefore, further 
examination and reconciliation of the GAF score is needed.  

The claim for a TDIU is inextricably intertwined with this 
claim for a higher initial rating for the psychiatric 
disability, particularly since the TDIU claim is predicated 
on the notion that the psychiatric disability (along with the 
other 
service-connected disabilities - stomach condition and 
tension vascular headaches) preclude the Veteran from 
obtaining and maintaining any employment that could be 
considered substantially gainful.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19.  See, e.g., Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (indicating issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another.  These 
types of claims should be considered concurrently to avoid 
piecemeal adjudication of claims with common parameters).  
See also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.) and Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of his service-connected 
psychiatric disability 
(adjustment disorder with depressed mood).

The examiner is asked to report on the 
presence or absence of the specific 
symptoms in the General Rating Formula for 
Mental Disorders.  The examiner also must 
assign a GAF score consistent with DSM-IV 
and explain what the assigned score means 
- including in terms of the functional 
(social and occupational) impairment 
specifically attributable to the 
psychiatric disability viz a viz other 
conditions that also are service-connected 
(namely, the stomach condition and 
headaches) or conditions that are not 
service connected.  

This determination also must necessarily 
include consideration of and comment on 
whether the Veteran's service-connected 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment given his level of education, 
prior work experience, and special 
training, etc.



2.  Then readjudicate the claims for an 
initial rating higher than 30 percent for 
the psychiatric disability 
(adjustment disorder with depressed mood) 
and a TDIU in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his attorney a supplemental statement 
of the case and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


